DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7,17-24,30-33 are pending in application.
Claims 8-16, 25-29,34-37 have been cancelled.

Response to Arguments
Applicant's arguments with respect to the amendment filed 9/01/2022 have been considered but are moot in view of new grounds of rejection.

Allowable Subject Matter 
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over  
Qiao et al. (US 2019/0215731 A1) support in provisional (62/617,498) in view of Dao et al. (US20200196169A1)

Regarding Claim 1, Qiao teaches, A method comprising: Fig 13 depicts AMP as core network performing method as described in application with RAN (=radio access network node) and AF (data analytics function) using service performance / QoS event (=event subscription)

sending an event report subscription to a radio access network node; (Fig 13 and [0104]- In response to the message received from the SMF, the AMF may send to a RAN a message (e.g. subscribe service performance / QoS event) to subscribe event triggers and / or provision the policy);

receiving a report of an event associated with the event report subscription from the radio access network node; ([0105] and Fig13- the RAN may send to the AMF a message (e.g. service performance / QoS measurement report) if the RAN detects at least one service performance / QoS event is triggered);

transmitting the received report to a network data analytics function ([0106]- AMF may send to the SMF a message (e.g. service performance / QoS measurement report). In response to the message received from the SMF, the PCF may send to the AF (data analytics function).

Qiao does not teach, (NWDAF) and receiving an alert message indicating to perform network optimization from the NWDAF, wherein the NWDAF determines whether to generate the alert message based on the received report.

Dao teaches, (NWDAF) and receiving an alert message indicating to perform network optimization from the NWDAF, wherein the NWDAF determines whether to generate the alert message based on the received report. (FIG. 7, [0018]- illustrates, in a message flow diagram, an example of a signaling procedure for network entities to send measurement reports to the NWDA(=NWDAF), in accordance with embodiments of the present invention;
[0091]- FIG. 7 illustrates, in a message flow diagram, an example of a signaling procedure 700 for network entities 605 to send measurement reports to the NWDA 237, in accordance with embodiments of the present invention. A network entity 605 (e.g., UPF 231, (R)AN 120, UE 110, AMF 234, SMF 235) (=radio access network node) may send a measurement report message at 710 that includes a measurement report to the NWDA 237(=received report). Next, the NWDA 237 may extract the measurement report from the measurement report message and send the measurement report to the UDSF 260 in a storage request message at 720. The UDSF 260 may store the measurement report in a repository (such as its database). The UDSF 260 may send a storage response message at 730 to the NWDA 237. Next, the NWDA 237 may send a measurement report acknowledgement at 740 to the network entity 605(=determines whether to generate the alert message based on the received report).

It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, (NWDAF) and receiving an alert message indicating to perform network optimization from the NWDAF, wherein the NWDAF determines whether to generate the alert message based on the received report as taught by Dao to use containers for security and reducing latency.


Regarding Claim 2, Qiao does not teach, the method of Claim 1, comprising receiving an event subscription from the NWDAF, wherein the event report subscription is made in response to the event subscription.
Dao teaches, the method of Claim 1, comprising receiving an event subscription from the network data analytics function, wherein the event report subscription is made in response to the event subscription ([0079], [0080]- Based on the average and variance of throughput of (R)AN nodes 220, the average and variance of a number of traffic flows and PDU sessions. The “best path” (e.g. optimal path) calculated by the traffic engineering process may be sent to the PCF 236, and the SMF 235 …the SMF 235 may also obtain the recommended UP paths directly from the NWDA 237 by a subscription/notification method.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the method of Claim 1, comprising receiving an event subscription from the network data analytics function, wherein the event report subscription is made in response to the event subscription as taught by Dao to use containers for security and reducing latency.

Regarding Claim 4, Qiao does not teach, the method of Claim 1, wherein the received report includes at least one of an identity of the NWDAF, an identity of a user equipment associated with the event, an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.
Dao teaches, the method of Claim 1, wherein the received report includes at least one of an identity of the network data analytics function, an identity of a user equipment associated with the event, an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.( [0086]Once the network topology is obtained at 410, the NWDA 237 may track, at 420, mobility traces of individual UEs 110. The NWDA 237 may request the access and mobility information from the AMF 234, such as a UE's serving cell, handover event information (e.g. time, source cell ID and target cell ID), and UE 110 connection management (CM) state change events
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the method of Claim 1, wherein the received report includes at least one of an identity of the network data analytics function, an identity of a user equipment associated with the event, an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event as taught by Dao to use identification of UE and data analytics device for security.

Regarding Claim 17, Qiao teaches, A method, comprising: sending an event subscription for subscribing event reports from a radio access network node to a network function in a core network; (Qiao teaches in Fig 13 and [0104]- In response to the message received from the SMF, the AMF may send to a RAN a message (e.g. subscribe service performance / QoS event) to subscribe event triggers and / or provision the policy);
and receiving a report of an event from the radio access network node via the network function. (Qiao teaches in [0105] and Fig13- the RAN may send to the AMF a message (e.g. service performance / QoS measurement report) if the RAN detects at least one service performance / QoS event is triggered);
Qiao does not teach, and receiving an alert message indicating to perform network optimization from a network data analytics function (NWDAF), wherein the NWDAF determines whether to generate the alert message based on the report.
Dao teaches, and receiving an alert message indicating to perform network optimization from a network data analytics function (NWDAF), wherein the NWDAF determines whether to generate the alert message based on the report. (FIG. 7, [0018]- illustrates, in a message flow diagram, an example of a signaling procedure for network entities to send measurement reports to the NWDA(=NWDAF), in accordance with embodiments of the present invention;
[0091]- FIG. 7 illustrates, in a message flow diagram, an example of a signaling procedure 700 for network entities 605 to send measurement reports to the NWDA 237, in accordance with embodiments of the present invention. A network entity 605 (e.g., UPF 231, (R)AN 120, UE 110, AMF 234, SMF 235) (=radio access network node) may send a measurement report message at 710 that includes a measurement report to the NWDA 237(=received report). Next, the NWDA 237 may extract the measurement report from the measurement report message and send the measurement report to the UDSF 260 in a storage request message at 720. The UDSF 260 may store the measurement report in a repository (such as its database). The UDSF 260 may send a storage response message at 730 to the NWDA 237. Next, the NWDA 237 may send a measurement report acknowledgement at 740 to the network entity 605(=determines whether to generate the alert message based on the received report).

It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, and receiving an alert message indicating to perform network optimization from a network data analytics function (NWDAF), wherein the NWDAF determines whether to generate the alert message based on the report as taught by Dao to use containers for security and reducing latency.

Regarding Claim 19, The method of Claim 17, wherein the network function is one of an access management function and a RAN event collection function. (Qiao teaches in [0007] FIG. 5A and FIG. 5B depict two registration management state models in UE 100 and AMF 155 as per an aspect of embodiments of the present disclosure. [0029]- [0032] Access and mobility management function, AMF 155(=operation administration and maintenance), may include the following functionalities -interactions with RAN events).

Claim(s) 3,5,6,18,21,22,23,30,31,32,33 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (US 2019/0215731 A1) support in provisional (62/617,498) in view of Dao et al. (US20200196169A1) in further view of Youn et al. (US 2020/0077356 A1) support in provisional (62 / 471,966)

Regarding Claim 3, Qiao in view of Dao does not teach, the method of Claim 1, wherein the received report is within an event container, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.
Youn teaches, The method of Claim 1, wherein the received report is within an event container, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.([0740]-[0743] The AMF sends a UE Mobility Event Notification ( mobility event container ) message to the requester NF(= which has subscribed to the UE mobility event before. mobility event container indicates a type of mobility event and related information (e.g., registration area update / new registration area) (=time and area of event). [0740]- a UE ID and an event filter may be used as an input (=identity of user equipment)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Dao, The method of Claim 1, wherein the received report is within an event container, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the even as taught by Youn to use containers for security and reducing latency.

Regarding Claim 5, Qiao in view of Dao does not teach, the method of Claim 1, wherein the event is a paging failure.
Youn teaches, the method of Claim 1, wherein the event is a paging failure. ([0314]- a UE measurement report and report control; the detection of a radio link failure and recovery from a radio link failure after paging initiated by 5GC or an NG – RAN);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Dao, the method of Claim 1, wherein the event is a paging failure as taught by Youn to adjust the system for a paging failure and optimize the AMP and AF accordingly.

Regarding Claim 6, Qiao does not teach, the method of Claim 1, wherein the event is a paging failure; and the method comprises receiving an alert message for network optimization from the NWDAF and performing the network optimization based on the alert message.
Dao teaches, and the method comprises receiving an alert message for network optimization from the NWDAF and performing the network optimization based on the alert message ((FIG. 7, [0018]- illustrates, in a message flow diagram, an example of a signaling procedure for network entities to send measurement reports to the NWDA(=NWDAF), in accordance with embodiments of the present invention;
[0091]- FIG. 7 illustrates, in a message flow diagram, an example of a signaling procedure 700 for network entities 605 to send measurement reports to the NWDA 237, in accordance with embodiments of the present invention. A network entity 605 (e.g., UPF 231, (R)AN 120, UE 110, AMF 234, SMF 235) (=radio access network node) may send a measurement report message at 710 that includes a measurement report to the NWDA 237(=received report). Next, the NWDA 237 may extract the measurement report from the measurement report message and send the measurement report to the UDSF 260 in a storage request message at 720. The UDSF 260 may store the measurement report in a repository (such as its database). The UDSF 260 may send a storage response message at 730 to the NWDA 237. Next, the NWDA 237 may send a measurement report acknowledgement at 740 to the network entity 605(=determines whether to generate the alert message based on the received report).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao the method comprises receiving an alert message for network optimization from the NWDAF and performing the network optimization based on the alert message as taught by Dao to use data analytics function to optimize paging failures.
Qiao in view of Dao does not teach, the method of Claim 1, wherein the event is a paging failure.
Youn teaches, the method of Claim 1, wherein the event is a paging failure. (as described in claim 5).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Dao the method of Claim 1, wherein the event is a paging failure as taught by Youn to use data analytics function to optimize paging failures.

Regarding Claim 18, Qiao does not teach, the method of Claim 17, wherein the event is a paging failure, and the method comprises sending an alert message to the network function so that the network function can perform network optimization based on the alert message.
Dao teaches, and the method comprises sending an alert message to the network function so that the network function can perform network optimization based on the alert message. (FIG. 7, [0018]- illustrates, in a message flow diagram, an example of a signaling procedure for network entities to send measurement reports to the NWDA(=NWDAF), in accordance with embodiments of the present invention;
[0091]- FIG. 7 illustrates, in a message flow diagram, an example of a signaling procedure 700 for network entities 605 to send measurement reports to the NWDA 237, in accordance with embodiments of the present invention. A network entity 605 (e.g., UPF 231, (R)AN 120, UE 110, AMF 234, SMF 235) (=radio access network node) may send a measurement report message at 710 that includes a measurement report to the NWDA 237(=received report). Next, the NWDA 237 may extract the measurement report from the measurement report message and send the measurement report to the UDSF 260 in a storage request message at 720. The UDSF 260 may store the measurement report in a repository (such as its database). The UDSF 260 may send a storage response message at 730 to the NWDA 237. Next, the NWDA 237 may send a measurement report acknowledgement at 740 to the network entity 605(=determines whether to generate the alert message based on the received report).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, and the method comprises sending an alert message to the network function so that the network function can perform network optimization based on the alert message as taught by Dao to use data analytics function to optimize paging failures.
Qiao in view of Dao does not teach, the method of Claim 17, wherein the event is a paging failure.
Youn teaches, the method of Claim 17, wherein the event is a paging failure, ([0314]- a UE measurement report and report control; the detection of a radio link failure and recovery from a radio link failure after paging initiated by 5GC or an NG – RAN);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Dao, the method of Claim 17, wherein the event is a paging failure as taught by Youn to use data analytics function to optimize paging failures.

Regarding Claim 21, Qiao does not teach, the method of Claim 18, wherein the event is a paging failure, and the method comprises sending an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message.
Dao teaches, and the method comprises sending an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message . (FIG. 7, [0018]- illustrates, in a message flow diagram, an example of a signaling procedure for network entities to send measurement reports to the NWDA(=NWDAF), in accordance with embodiments of the present invention;
[0091]- FIG. 7 illustrates, in a message flow diagram, an example of a signaling procedure 700 for network entities 605 to send measurement reports to the NWDA 237, in accordance with embodiments of the present invention. A network entity 605 (e.g., UPF 231, (R)AN 120, UE 110, AMF 234, SMF 235) (=radio access network node) may send a measurement report message at 710 that includes a measurement report to the NWDA 237(=received report). Next, the NWDA 237 may extract the measurement report from the measurement report message and send the measurement report to the UDSF 260 in a storage request message at 720. The UDSF 260 may store the measurement report in a repository (such as its database). The UDSF 260 may send a storage response message at 730 to the NWDA 237. Next, the NWDA 237 may send a measurement report acknowledgement at 740 to the network entity 605(=determines whether to generate the alert message based on the received report).
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao and the method comprises sending an alert message for network optimization to a further network function in the core network so that the further network function can perform the network optimization based on the alert message as taught by Dao to use data analytics function to optimize paging failures.
Qiao in view of Dao does not teach, the method of Claim 18, wherein the event is a paging failure.
Youn teaches, the method of Claim 18, wherein the event is a paging failure, (as described in claim 5).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Dao the method of Claim 18, wherein the event is a paging failure as taught by Youn to use data analytics function to optimize paging failures.

Regarding Claim 22, Qiao does not teach, the method of Claim 21, wherein the further network function is one of an access management function, an operation administration and maintenance, a policy control function and a location management function.
Dao teaches, The method of Claim 21, wherein the further network function is one of an access management function, an operation administration and maintenance, a policy control function and a location management function (see Fig 2 and [0008])
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, the method of Claim 21, wherein the further network function is one of an access management function, an operation administration and maintenance, a policy control function and a location management function as taught by Dao to use data analytics function to optimize paging failures.

Regarding Claim 23, Qiao does not teach, the method of Claim 22, wherein the policy control function is configured to update UE route selection policy rules for a user equipment or a group of user equipment within the area indicated in the alert message.
Dao teaches, the method of Claim 22, wherein the policy control function is configured to update UE route selection policy rules for a user equipment or a group of user equipment within the area indicated in the alert message. (see [0030]- The PCF is responsible for generating policies that can be transmitted to connected nodes. The policies transmitted by the PCF are typically related to ensuring that the network provides service that meets agreed upon metrics defined by a quality of service (QoS).)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao the method of Claim 22, wherein the policy control function is configured to update UE route selection policy rules for a user equipment or a group of user equipment within the area indicated in the alert message as taught by Dao to use policy control functions to update route information.

Regarding Claim 30, Qiao teaches, A method, comprising: 
receiving an event report subscription from a network function in a core network; and (Fig13 AMF (=core network) receiving “Subscribe service-performance QOS Event” from AF (=network function))
Qiao does not teach, and receiving an alert message indicating to perform network optimization from a network data analytics function (NWDAF);
Dao teaches, and receiving an alert message indicating to perform network optimization from a network data analytics function (NWDAF), [0018]- illustrates, in a message flow diagram, an example of a signaling procedure for network entities to send measurement reports to the NWDA(=NWDAF), in accordance with embodiments of the present invention;[0091]- FIG. 7 illustrates, in a message flow diagram, an example of a signaling procedure 700 for network entities 605 to send measurement reports to the NWDA 237, in accordance with embodiments of the present invention. A network entity 605 (e.g., UPF 231, (R)AN 120, UE 110, AMF 234, SMF 235) (=radio access network node) may send a measurement report message at 710 that includes a measurement report to the NWDA 237(=received report). Next, the NWDA 237 may extract the measurement report from the measurement report message and send the measurement report to the UDSF 260 in a storage request message at 720. The UDSF 260 may store the measurement report in a repository (such as its database). The UDSF 260 may send a storage response message at 730 to the NWDA 237. Next, the NWDA 237 may send a measurement report acknowledgement at 740 to the network entity 605(=determines whether to generate the alert message based on the received report).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao, and receiving an alert message indicating to perform network optimization from a network data analytics function (NWDAF), wherein the NWDAF determines whether to generate the alert message based on the event container as taught by Dao to use containers for security and reducing latency.
Qiao in view of Dao does not teach, sending an event container including a plurality of event reports in a predefined time, wherein the plurality of event reports report events associated with the event report subscription; wherein the NWDAF determines whether to generate the alert message based on the event container;
Youn teaches, sending an event container including a plurality of event reports in a predefined time, wherein the plurality of event reports report events associated with the event report subscription; wherein the NWDAF determines whether to generate the alert message based on the event container. ([0742] and [0743]);
wherein the NWDAF determines whether to generate the alert message based on the event container ([0742] and [0743]);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Dao, sending an event container including a plurality of event reports in a predefined time, wherein the plurality of event reports report events associated with the event report subscription; wherein the NWDAF determines whether to generate the alert message based on the event container as taught by Youn to use containers for security and reducing latency.

Regarding Claim 31, Qiao in view of Dao does not teach, the method of Claim 30, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event.
Youn teaches, the method of Claim 30, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event. ([0740]- [0743] The AMF sends a UE Mobility Event Notification (mobility event container) message to the requester NF (= which has subscribed to the UE mobility event before. mobility event container indicates a type of mobility event and related information (e.g., registration area update / new registration area) (=time and area of event). [0740]- a UE ID and an event filter may be used as an input (=identity of user equipment)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Dao, the method of Claim 30, wherein for each event in the event container, the event container indicates a type of the event, an identity of a user equipment associated with the event or an identity of a group of user equipment associated with the event, time when the event happens and an area associated with the event as taught by Youn to use containers for security and reducing latency.

Regarding Claim 32, Qiao in view of Dao does not teach the method of Claim 30, wherein the event associated with the event report subscription is a paging failure.
Youn teaches, the method of Claim 30, wherein the event associated with the event report subscription is a paging failure ([0314]- a UE measurement report and report control; the detection of a radio link failure and recovery from a radio link failure after paging initiated by 5GC or an NG – RAN);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Dao, the method of Claim 30, wherein the event associated with the event report subscription is a paging failure as taught by Youn to adjust the system for a paging failure and optimize the AMP and AF accordingly.

Regarding Claim 33, the method of Claim 30, wherein the network function is one of an access management function and a RAN event collection function. (Qiao teaches in [0029]- [0032] Access and mobility management function, AMF 155(=operation administration and maintenance), may include the following functionalities -interactions with RAN events).


Claim(s) 7,20 are rejected under 35 U.S.C. 103 as being unpatentable over  
Qiao et al. (US 2019/0215731 A1) support in provisional (62/617,498) in view of Dao et al. (US20200196169A1) in further view of Youn et al. (US 2020/0077356 A1) support in provisional (62 /471,966) in further view of Lee et al. (US 2019/0059067 A1) (hereinafter “Lee”)

Regarding Claim 7, Qiao teaches, the method of Claim 6, wherein the network optimization is performed by an access management function, and the access management function performs at least one of the following: (Qiao teaches in [0007] FIG. 5A and FIG. 5B depict two registration management state models in UE 100 and AMF 155 as per an aspect of embodiments of the present disclosure.)
adjusting the Periodic Registration timer for a user equipment or a group of user equipment being served by the access management function; ([0029]- Access and mobility management function, AMF 155, may include the following functionalities like registration management. [0072] A periodic registration update may be UE 100 re - registration at expiry of a periodic registration timer (=adjusting the Periodic Registration timer);
Qiao  in view of Dao and Youn does not teach, adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; sending a N11 message to a session management function for a user equipment or a group of user equipment being served by the access management function; and initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network.
Lee teaches, adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; ([0205]- The AMF device may stop the mobile reachable timer, if the UE CM state of the AMF device changes to the CM - CONNECTED state. [0206]- The AMF device may stop the implicit deregistration timer and set the PPF flag if the UE CM state of the AMF device changes to the CM - CONNECTED state);
sending a N11 message to a session management function for a user equipment or a group of user equipment being served by the access management function; and ([0269]- [0272]- AMF device reports a reachability of the UE based on a subscription from the SMF device, including UE location information);
initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network .([0153] If the UE is registered on both the 3GPP access and the non - 3GPP access and the UE is in a CM - IDLE state over the non - 3GPP access , the UE or the AMF device may initiate a deregistration procedure over the 3GPP access to deregister the UE only on the non - 3GPP access (=initiating a Network Triggered Service Request. [0151] When the UE is registered first over the 3GPP access, if the UE registers to the same PLMN over the non - 3GPP access).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Dao and Yuon adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; sending a N11 message to a session management function for a user equipment or a group of user equipment being served by the access management function; and initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network as taught by Lee to have mobile communication network to support an edge computing technique to provide the further enhanced quality of service  (QoS) compared to an existing network scheme.

Regarding Claim 20, Qiao teaches, the method of Claim 18, wherein the network function is an access management function, and the access management function performs at least one of the following: 
adjusting the Periodic Registration timer for a user equipment or a group of user equipment being served by the access management function; ([0029]- Access and mobility management function, AMF 155, may include the following functionalities like registration management. [0072] A periodic registration update may be UE 100 re - registration at expiry of a periodic registration timer (=adjusting the Periodic Registration timer);
Qiao in view of Dao and Youn does not teach, adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; sending a N11 message to session management function for a user equipment or a group of user equipment being served by the access management function; and initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network.
Lee teaches, adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; ([0205]- The AMF device may stop the mobile reachable timer, if the UE CM state of the AMF device changes to the CM - CONNECTED state. [0206]- The AMF device may stop the implicit deregistration timer and set the PPF flag if the UE CM state of the AMF device changes to the CM - CONNECTED state);
sending a N11 message to session management function for a user equipment or a group of user equipment being served by the access management function; and ([0269]- [0272]- AMF device reports a reachability of the UE based on a subscription from the SMF device, including UE location information);
 initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network. . ([0153] If the UE is registered on both the 3GPP access and the non - 3GPP access and the UE is in a CM - IDLE state over the non - 3GPP access, the UE or the AMF device may initiate a deregistration procedure over the 3GPP access to deregister the UE only on the non - 3GPP access (=initiating a Network Triggered Service Request. [0151] When the UE is registered first over the 3GPP access, if the UE registers to the same PLMN over the non - 3GPP access).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qiao in view of Dao and Youn adjusting the Mobile Reachable timer and an Implicit Deregistration timer for a user equipment or a group of user equipment being served by the access management function; sending a N11 message to session management function for a user equipment or a group of user equipment being served by the access management function; and initiating a Network Triggered Service Request procedure for 3GPP access via non-3GPP access in response to that a user equipment is in CM-IDLE state in 3GPP access and in CM-CONNECTED state in non-3GPP access, wherein the user equipment is simultaneously registered over 3GPP and non-3GPP accesses in the same public land mobile network as taught by Lee to have mobile communication network to support an edge computing technique to provide the further enhanced quality of service (QoS) compared to an existing network scheme.





	Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478               

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478